17-2263
     Romero-Flores v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                       A206 688 042/043
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of January, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9                 Circuit Judges.1
10   _____________________________________
11
12   GLENDA XIOMARA ROMERO-FLORES,
13   DIEGO SAUL SANTOS-ROMERO,
14            Petitioners,
15
16                     v.                                        17-2263
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                   Peter E. Torres, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General, Civil Division;
27                                      Claire L. Workman, Senior
28                                      Litigation Counsel; Maarja T.
29                                      Luhtaru, Trial Attorney, Office of

     1The panel originally included Circuit Judge Christopher F. Droney, who fully
     retired from the court on December 31, 2019. This case is decided by the
     remaining two judges, consistent with section E(b) of the Internal Operating
     Procedures of the Second Circuit.
1                                Immigration Litigation, United
2                                States Department of Justice,
3                                Washington, DC.
4           UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8           Petitioners Glenda Xiomara Romero-Flores and her son

9    Diego Saul Santos-Romero, natives and citizens of Honduras,

10   seek review of a June 30, 2017, decision of the BIA affirming

11   a January 9, 2017, decision of an Immigration Judge (“IJ”)

12   denying Romero-Flores’s application for asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).      In re Glenda Xiomara Romero-Flores, Diego Saul

15   Santos-Romero, Nos. A 206 688 042/043 (B.I.A. June 30, 2017),

16   aff’g Nos. A 206 688 042/043 (Immig. Ct. N.Y. City Jan. 9,

17   2017).        We   assume    the    parties’   familiarity        with    the

18   underlying facts and procedural history in this case.

19          Under the circumstances of this case, we have considered

20   both    the   IJ’s   and    the   BIA’s   opinions   “for   the    sake   of

21   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
22   524, 528 (2d Cir. 2006).           The applicable standards of review

23   are well established.         See 8 U.S.C. § 1252(b)(4)(B); Y.C. v.

24   Holder, 741 F.3d 325, 332 (2d Cir. 2013).


                                           2
 1         Because Romero-Flores expressly waives her CAT claim, we

 2   address only asylum and withholding of removal.                         To establish

 3   eligibility      for     asylum    and       withholding         of   removal,   “the

 4   applicant must establish that race, religion, nationality,

 5   membership in a particular social group, or political opinion

 6   was or will be at least one central reason for persecuting

 7   the     applicant.”               8 U.S.C.          § 1158(b)(1)(B)(i);           id.

 8   § 1231(b)(3)(A); see also Matter of C-T-L-, 25 I. & N. Dec.

 9   341, 348 (BIA 2010).             Asylum or withholding of removal “may

10   be    granted        where    there     is       more    than     one   motive    for

11   mistreatment, as long as at least one central reason for the

12   mistreatment is on account of a protected ground.”                          Acharya

13   v.    Holder,    761 F.3d 289,    297       (2d    Cir.    2014)   (internal

14   quotation marks omitted).               An applicant “must provide some

15   evidence        of      [a      persecutor’s             motives],      direct     or

16   circumstantial.”             INS v. Elias-Zacarias, 502 U.S. 478, 483

17   (1992); see also Manzur v. U.S. Dep’t of Homeland Sec., 494

18 F.3d 281, 291 (2d Cir. 2007).

19         Romero-Flores has waived her claim that she was harmed

20   on account of her political opinion or membership in a social

21   group based on her gender; she presses only her family-based

22   social group claim.            See Yueqing Zhang v. Gonzales, 426 F.3d
23   540, 545 n.7 (2d Cir. 2005).

                                                  3
1          Substantial evidence supports the agency’s determination

2    that Romero-Flores failed to demonstrate that the harm she

3    suffered or fears would be on account of her membership in a

4    family-based       social    group.          Romero-Flores’s     testimony

5    regarding a connection between the robbery of her store in

6    2014, and her father, who had previously owned the store and

7    had been robbed and killed by gang members in 1989, was

8    speculative given the length of time between those events and

9    the fact that the only connection she could make is that the

10   gang members may have known that the store was robbed in the

11   past and thus thought it would be a good target.                    However,

12   she also testified that the people who robbed her were not

13   the people who killed her father, and she did not have any

14   reason to think that they were connected to her father’s

15   killers.    Her attempt to identify a nexus between her harm

16   and   a   social    group   of   her       family   members   was   further

17   undermined by her concession that, other than her father, no

18   family members had been threatened by gang members.                      See

19   Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

20   (finding claimed fear of future persecution weakened when

21   similarly    situated       family     members      remain    unharmed    in

22   petitioner’s native country).               Finally, Romero-Flores also

23   acknowledged that the men who robbed her would not have been

                                            4
1    interested in her if she did not have money.                   This record

2    provides substantial evidence for the agency’s conclusion

3    that Romero-Flores was targeted because she was thought to

4    have    money.   This    harm   as       a    result   of   “general   crime

5    conditions” does not constitute persecution on account of a

6    protected ground.       Id. at 314; see Ucelo-Gomez v. Mukasey,

7    509 F.3d 70, 74 (2d Cir. 2007) (“harm motivated purely by

8    wealth is not persecution”).                 This nexus determination is

9    dispositive of both asylum and withholding of removal.                   See

10   8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A)

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.      Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court
22




                                          5